Exhibit 10.26

 

AMENDMENT TO CREDIT AGREEMENT

 

This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
March 9, 2015 by and among UFP TECHNOLOGIES, INC., a Delaware corporation,
MOULDED FIBRE TECHNOLOGY, INC., a Maine corporation, SIMCO INDUSTRIES, INC., a
Michigan corporation, SIMCO AUTOMOTIVE TRIM, INC., a Michigan corporation,
STEPHENSON & LAWYER, INC., a Michigan corporation, and PATTERSON PROPERTIES
CORPORATION, a Michigan corporation, as joint and several borrowers (each a
“Borrower” and collectively, the “Borrowers”), BANK OF AMERICA, N.A., as the
sole initial lender (the “Lender”), Swingline Lender and L/C Issuer, and BANK OF
AMERICA, N.A. as administrative agent (in such capacity, the “Administrative
Agent”).

 

WHEREAS, the Borrowers, Lender and Administrative Agent are parties to that
certain Credit Agreement dated as of December 2, 2013 (as amended prior to the
date hereof and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrowers, Lender and Administrative Agent wish to amend the Credit
Agreement as described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Credit Agreement have the same meanings
herein as therein, except to the extent that such meanings are amended hereby.

 

2.                                      Amendment to Credit Agreement. Effective
as of December 31, 2014, the defined term “Consolidated Fixed Charge Coverage
Ratio” in Section 1.01 of the Credit Agreement is hereby amended in its entirety
and restated as follows:

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA, less (ii) Capital
Expenditures up to an aggregate amount of $5,000,000, less (iii) the aggregate
amount of all Restricted Payments, less (iv) the aggregate amount of federal,
state, local and foreign income taxes paid in cash, to (b) the sum of
(i) Consolidated Interest Charges to the extent paid in cash, plus (ii) the
aggregate principal amount of all redemptions or similar acquisitions for value
of outstanding debt for borrowed money or regularly scheduled principal
payments, but excluding any such payments to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02, in each case, of or by the Borrower and its Subsidiaries for the
most recently completed Measurement Period.”

 

3.                                      No Default; Representations and
Warranties, etc.  The Borrowers hereby confirm that after giving effect to this
Amendment (a) the representations and warranties of each Loan Party and each of
its Subsidiaries contained in Article V of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to an earlier date); (b) no
Default or Event of Default has occurred and is continuing as of the date
hereof; (c) each Loan Party has the power and is duly authorized to execute,
deliver and perform its obligations under this Amendment; (d) the execution,
delivery and performance of the this Amendment have been duly authorized by all
necessary corporate or limited liability company action; and (e) this Amendment,
when executed and delivered by each Loan

 

1

--------------------------------------------------------------------------------


 

Party, will be a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or equitable principles relating to enforceability
(whether enforcement is sought in equity or at law).

 

4.                                      Confirmation.  The Borrowers hereby
reaffirm each of the agreements, covenants, indemnities and undertakings set
forth in the Credit Agreement and each and every other Loan Document executed in
connection therewith or pursuant thereto, as modified hereby, as if the
Borrowers were making such agreements, covenants and undertakings on the date of
this Amendment.  The Borrowers hereby acknowledge and agree that, as of the date
of this Amendment, no right of offset, defense, counterclaim, claim, cause of
action or objection in favor of Borrowers against the Administrative Agent, the
Lender or any of their Related Parties exists arising out of or with respect to
(i) this Amendment, the Credit Agreement or any other Loan Document or the
Obligations, or (ii) any other documents now or heretofore evidencing, securing
or in any way relating to the foregoing.

 

5.                                      Effectiveness of Amendment.  The
effectiveness of this Amendment shall be subject to the satisfaction of the
following condition precedent: the Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Amendment signed on behalf of
such party, or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic mail transmission of a signed
signature page to this Amendment) that such party has signed a counterpart to
this Amendment, as well as such other documents, instruments, and certificates
as the Administrative Agent may reasonably request in connection with this
Amendment.

 

6.                                      Miscellaneous.

 

(a)                                 Except to the extent specifically amended
hereby, the Credit Agreement, the other Loan Documents and all related documents
shall remain in full force and effect.  Whenever the terms or sections amended
hereby shall be referred to in the Credit Agreement, other Loan Documents or
such other related documents (whether directly or by incorporation into other
defined terms), such defined terms shall be deemed to refer to those terms or
sections as amended by this Amendment.

 

(b)                                 This Amendment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.

 

(c)                                  This Amendment shall be governed by the
laws of the Commonwealth of Massachusetts and shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

(d)                                 Obligors agree to pay all reasonable and
documented out-of-pocket expenses, including the reasonable and documented
out-of-pocket legal fees and disbursements (limited to one primary counsel plus
any necessary special or local counsel) incurred by the Administrative Agent in
connection with this Amendment and the transactions contemplated hereby.

 

(e)                                  This Amendment shall be considered a Loan
Document for all purposes.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Credit
Agreement which shall be deemed to be a sealed instrument as of the date first
above written.

 

BORROWERS:

UFP TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

Name:

Ronald J. Lataille

 

Title:

Chief Financial Officer

 

 

 

 

 

MOULDED FIBRE TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

Name:

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

SIMCO INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

Name:

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

SIMCO AUTOMOTIVE TRIM, INC.

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

Name:

Ronald J. Lataille

 

Title:

Treasurer

 

[Signature Page - Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

STEPHENSON & LAWYER, INC.

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

Name:

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

PATTERSON PROPERTIES CORPORATION

 

 

 

 

 

By:

/s/ Ronald J. Lataille

 

Name:

Ronald J. Lataille

 

Title:

Treasurer

 

[Signature Page - Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By

/s/ Peter McCarthy

 

Name:

Peter McCarthy

 

Title:

Senior Vice President

 

[Signature Page - Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER, L/C ISSUER AND SWINGLINE LENDER

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ Peter McCarthy

 

Name:

Peter McCarthy

 

Title:

Senior Vice President

 

[Signature Page - Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------